UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 13-2526


AUDIOLOGY DISTRIBUTION, LLC, d/b/a HEARUSA,

                 Plaintiff - Appellant,

            v.

JILL   K.   HAWKINS,    individually and   d/b/a   Hawkins   Hearing,
LLC,

                 Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00154-FPS)


Submitted:    June 26, 2014                    Decided:      July 16, 2014


Before KEENAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore A. Schroeder, LITTLER MENDELSON, P.C., Pittsburgh,
Pennsylvania, for Appellant. Raymond A. Hinerman, Michael A.
Adams, HINERMAN & ASSOCIATES, Weirton, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Audiology     Distribution,       LLC,   which   does      business   as

HearUSA (“HearUSA”), appeals the district court’s denial without

prejudice of its Fed. R. Civ. P. 65(a) motion for a preliminary

injunction.       HearUSA contends that Appellee Jill Hawkins, who

operates     a   competing    provider    of    audiology     services,     Hawkins

Hearing,     violates a non-compete agreement Hawkins executed when

she was employed by HearUSA.              We have jurisdiction over this

interlocutory appeal pursuant to 28 U.S.C. § 1292(a)(1) and we

affirm.

             We review the district court’s resolution of a motion

for a preliminary injunction for abuse of discretion.                      WV Ass’n

of Club Owners & Fraternal Servs., Inc. v. Musgrave, 553 F.3d

292,   298   (4th   Cir.     2009).      “A    preliminary    injunction     is    an

extraordinary remedy, to be granted only if the moving party

clearly      establishes      entitlement        to    the    relief       sought.”

Manning v. Hunt, 119 F.3d 254, 263 (4th Cir. 1997) (internal

quotation marks and alteration omitted).               “A plaintiff seeking a

preliminary      injunction    must   establish       that    he   is    likely    to

succeed on the merits, that he is likely to suffer irreparable

harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the

public interest.”          Winter v. Natural Res. Def. Council, Inc.,



                                         2
555 U.S. 7, 20 (2008).                 An injunction “is not granted as a

matter of course.”         Salazar v. Buono, 559 U.S. 700, 714 (2010).

            HearUSA     contends        that     the    district    court      erred      in

finding that it had not established a likelihood of irreparable

harm.     Specifically, HearUSA argues that the evidence indicated

that it had already lost customers and goodwill as a result of

Hawkins’ actions, thus establishing the likelihood of damages

that are not easily quantifiable.                      See Merrill Lynch, Pierce,

Fenner & Smith, Inc. v. Bradley, 756 F.2d 1048, 1055 (4th Cir.

1985).

            However, despite some evidence that HearUSA might have

lost    several    customers       to    Hawkins,        we   cannot     conclude        the

district    court     erred       in    determining       that     the    evidence       of

irreparable harm was insufficient.                 See PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 125 (4th Cir. 2011) (defining clear

error).     As the district court noted, HearUSA produced scant

evidence    regarding      how    its    operations        had    been    or     might    be

affected    should    Hawkins      continue       to    operate    Hawkins       Hearing.

Nor did HearUSA offer any indication that the nature of its

business was such that the loss of customers would result in

damages    that    could    not    be    accurately       measured       and   redressed

through    money     damages.          See   Multi-Channel        TV     Cable    Co.    v.

Charlottesville Quality Cable Operating Co., 22 F.3d 546, 552

(4th Cir. 1994), abrogated on other grounds by Winter, 555 U.S.

                                             3
7.   Accordingly, although the evidence presented to the district

court   might     well       have   persuaded    some     judges       to     grant    a

preliminary injunction, we conclude that the court acted within

its discretion to require more.               See Gen. Motors Corp. v. Harry

Brown’s, LLC, 563 F.3d 312, 319-20 (8th Cir. 2009) (explaining

that “[p]art of the district court’s discretion is assessing

whether an alleged [irreparable] harm requires more substantial

proof”).

           Accordingly, we affirm the district court’s order.                         We

dispense   with       oral     argument   because       the    facts        and   legal

contentions     are   adequately      presented    in    the   materials          before

this court and argument would not aid the decisional process.


                                                                              AFFIRMED




                                          4